 NACHMAN CORPORATION23Nachman CorporationandJoyce Burton.Case No. 13-CA-5467.February 18, 1964DECISION AND ORDEROn November 13, 1963, Trial Examiner Reeves R. Hilton issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's De-cision.He also found that the Respondent had not engaged in certainother alleged unfair labor practices and recommended the dismissalof these allegations of the complaint.Thereafter the Respondentfiled exceptions to the Trial Examiner's Decision and a supportingbrief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and the entire record inthis case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner.ORDERThe Board adoptsas itsOrder the Recommended Order of the TrialExaminer.21In the absence of exceptions thereto, we adoptproformatheTrial Examiner's findingthat the Respondent's interview of employee Elsie Brotherton did not violate Section8(a) (1) ofthe Act..8 The Recommended Order is hereby amended by substituting for the first paragraphtherein,the following paragraph:Upon the entirerecord in this case, and pursuant to Section 10(c) of the NationalLabor RelationsAct, as amended,the National Labor Relations Board hereby ordersthat Respondent,Nachman Corporation,its officers,agents, successors,and assigns,shall :-The Appendix attached to the Trial Examiner'sDecision is hereby amended by adding.the following immediately below the signature line at the bottom of the notice:NOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of her rightto fullreinstatement upon applica-tion in accordance with the SelectiveService Actand the Universal Military Trainingand ServiceAct of1948, as amended,after discharge from the Armed Forces.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEUpon:a charge dulyfiled byJoyce Burton,the General Counsel of the NationalLabor Relations Board, through the Regional Directorfor the ThirteenthRegion,-146 NLRB No. 6. 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDissued a complaint, dated April 30, 1963, against Nachman Corporation, hereincalled the Respondent or the Company, alleging violation of Section 8(a)(1), (3),and (4) of the National Labor Relations Act, as amended (29 U.S.C. 151,et seq.),herein called the Act.The answer of the Respondent admits certain allegations ofthe complaint but denies the commission of any unfair labor practices.Pursuant to notice, a hearing was held before Trial Examiner Reeves R. HiltonatDanville,Illinois,on July 30, 1963.All parties were present and representedat the hearing and were afforded full opportunity to be heard, to introduce relevantevidence, to present oral argument, and to file briefs.About September 30, counsel.for the General Counsel and the Respondent submitted briefs.'Upon consideration of the entire record, and upon my observation of the witnesses,Imake the following:FINDINGS OF FAcr1.THE COMPANY'S BUSINESSThe Company,an Illinoiscorporation, maintains its principal office and place ofbusiness in Chicago, Illinois, and is engaged in the manufacture, sale, and distributionof bedding and furniture springs, and related products. In the course of its opera-tions the Company maintains plants in various States including a plant at Milford,Illinois, the only plant involved in this proceeding.During the year 1962 theCompany purchased wire, coils, and other goods and materials valued in excessof $50,000, which were shipped to the plant from places outside the State of Illinois,and in the same period it manufactured, sold, and shipped finished products valuedin excess of $50,000 from the plant to points outside the State of Illinois. I findthe Company is engaged in commerce within the meaning of Section 2(6) and (7)of the Act.;II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion, AlliedWorkers of America, AFL-CIO, .herein called theUnion,is a labor organizationas definedin Section2(5) of the Act.M. THE UNFAIR LABOR PRACTICESA. The issuesThe principalissue iswhether the Company discriminatorily discharged JoyceBurton by reason of her union membership or activities or because she testified ina prior Board proceeding.The complaintalso allegesa proscription against thewearing of union buttons by employees while working and one act of interrogation.B. Events preceding the discharge of, BurtonAbout June 1962, the Union engaged inan organizationalcampaignamong theemployees which culminated in a Board-conducted election on September 14, 1962,which the Union lost (Case No. 13-RC-8756). Thereafter the Union filed objec-tions to the conduct of the election and on December 19, the Regional Director setaside the election and ordered a new election be held.On February 15, 1963, thesecond election was held and again the Union lost.This time it did not file objec-tions to the conduct thereof.In the meantime, certain individuals filed charges against the Company, aboutOctober 17, 1962, and thereafter,allegingthe discriminatory discharge of sixemployees and other acts and conduct in violation of Section 8(a)(1) of the Act(Cases Nos. 13-CA-5211, 13-CA-5211-2, 13-CA-5211-3, 13-CA-5211-4). Thesecharges resulted in the issuance of a complaintand ahearing thereon was held be-fore Trial Examiner Henry S. Sahm in Danville,Illinois,on February 5 through 8,:1963.Burton, pursuant to subpena, testified at the hearingas a witnessfor the GeneralCounsel. In brief, Burton testified concerning unlawful interrogation, threats, andsurveillance and her testimony was accepted and credited by the Trial Examiner,who found the Company had engaged in conduct of this character.The Trial1On October 21, I received a motion from the General Counsel to correct certain errorsin the transcript, which counsel for the Respondent opposes on the ground it was nottimely-filed.The transcript, as usual, contains some obvious errors which do not affectthe accuracy thereof and do not require formal correction. In any event, if the GeneralCounsel believed otherwise he should have filed his motion, promptly, at the time he filedhis brief or prior thereto, not anytime before issuance of the Decision.I, therefore, denythe motion. NACHMAN CORPORATION25.Examiner further found that the Company had discriminatorily discharged threeemployees and engaged in other acts of interference, restraint, and coercion andrecommended appropriate remedial relief.On September 3, 1963, the Board issueditsDecision and Order wherein the Board adopted (with modifications and additionsnotmaterial herein) the findings,, conclusions, and recommendations of TrialExaminer Sahm (144 NLRB 335) 2.The Company concedes that Burton gave testimony in support of the complaintand that she was an active union adherent.The Company did not dispute Burton'stestimony that at the time in question she was the "number 2" union advocate atthe plant.C. Burton's employment record; her discharge on March 4, 1963on.the night shift, or second shift, and continued to work on that shift until August1962 when she was laid off. About 2 weeks later Burton was recalled to work onthe day shift and worked under Foremen Norbert Tockorski and Gary, or Gerry,Allen.Burton stayed on the day shift until the early part of October when she wastransferred to the night shift, and remained on this shift until the date of herdischarge.Dennis Kellogg was foreman of the second shift from October to about mid-December, when he became material and control supervisor (a position having -nodirect contact with production employees), and Harold Miller succeeded him asforeman of the second shift.Around mid-December, Earl Kellogg, father of. Dennis,became night superintendent of the plant and at the time of the hearing.he wasplant manager..As an assembler Burton operated a machine which produced a mattress springand it was her job to put coils and .helicals into the machine which assembled theminto a spring unit.The Company had 'some 20 such machines and throughout heremployment Burton was regularly assigned to machine No. 9, except for the periodshe was on the day shift when she worked on machine No. 5.3 Burton was hiredat $1.20 an hour, received three pay raises, and was earning $1.35 at the time of.her discharge. '.The Company, of course, had established daily production quotas for each of itsmachines, and the quota for machine No. 9, was-74 units per shift. Earl Kelloggalso stated that it takes from 6 to 8 weeks to break in a new girl and that the averageemployee should make the production quota. Burton admitted, she was a little slow,but not more so than many other assemblers, and that from January 29 to August1962 she made her quota about once a week. However, when she operated machineNo. 5 on the day shift, from August to October, she never did attain her quota,which she attributed, at least in part, to the fact that she was getting bad coils andhelicals.Concerning her performance on .the day shift, Burton stated that in Sep-tember -Foreman Allen told her that she would not have been recalled from layoffif they did not believe she could make her quota .4.When Burton was transferred to the night shift Dennis Kellogg asked which ma-chine she operated and she told him No. 9. Burton knew she could operate thismachine as good, if not better, than any other assembler and she was assigned thismachine.Kellogg also inquired how she had been doing and Burton related her ex-periences on the day shift.Kellogg said she would not have to put up with that"rigamarole . . . on the night shift . . . that it didn't make any difference to himwhether the union was in or out, it is all the same."After a short time Burtonreached her production quota and thereafter made it two or three times a week.Kellogg remarked he was surprised and happy with Burton's performance on ma-chine No. 9, because it was a bad machine and no one wanted to operate it. Burton2 On October 21, the General. Counsel submitted a typewritten copy of Burton's testi-mony at the prior hearing, with the request that it be received in evidenceas anexhibitin this proceeding. In making my findings herein, I have relied upon the findings ofTrial Examiner Sabin and the Board regarding the testimony of Burton, so I donot con-sider the' proposed exhibit as necessary or material in thiscase.I, therefore, reject theproposed exhibit.'sizes ofsprings.Burton described machine No. 9 as an 8 x 19, that is she put in coils andhelicalsuntilshe "hada- nineteenrow unit completed," which was eight coils wide.When askedto,describe machine No.5 she said,"It produced an 11 by . . .Itwas a different lengthfromday-to-day.", ,, i'Allen did not testify at the hearing so her testimonystandsundisputed. 26DECISIONSOF NATIONAL LABORRELATIONS BOARDasserted herincreasein production was due to the fact that Kellogg made certain shehad good qualitymaterialsand when she had mechanical difficulties with the ma-chine he had it fixed promptly.Burton added that RoyBane,fixer,spent more timeon her machine than any of the other machines.This situation continued untilaround December 4 when Burton was granted sick or surgical leave and was absentfrom the plant about 1 week.Upon her return, Burton learned that Miller had re-placed Kellogg as shift foreman.During her first work break, Burton told Kellogghe had played a "dirty trick" on her by leaving as shift foreman.Kellogg warnedBurton, "I had better tell you, right now, they are going to ride you like they did theothers."Burton replied, "As long as my machine runs, and I have good materialto work with, I will keep making production, and if I don't I will tell your Dad tospeak to you about it."Kellogg ended the conversation by cautioning Burton, "Youhad better keep me out of it."Burton admitted that commencing about January 17, 1963, she did not make herquota as frequentlyas shehad prior to that date. In general, Burton said her de-cline wasdue to bad materials and difficulties with her machine.Thus,on one oc-casion she could not get her helicals into the machine and when Bane 'checked themachine he found that she had been given M helicals instead of Q helicals, whichthemachine regularly used.5When she explained the cause of the delay to EarlKellogg he stated she would use M helicals in the future.Again, Burton hadconstantmechanical troubles with airhose breaks and oil leaks.Further, at one period whenher machine was not functioning. properly,Bane,afterspendingmuch time checkingit, finally discovered that a pin had been removed or had fallen out of the gear.Dur-ing the above period Earl Kellogg told Burton he would like to see her make morebonus, as she had under Dennis Kellogg, because he "hate[d] to see anybody thatworked as hard as I do, not make bonus."Kellogg said he would try to place heron another machine and when Burton stated she did not want anotherunless it was"an eight by," he replied no such machine was available.About 11:45 the night of March 4, Miller took Burton to his office where heinformed her the Company was having a cutback in the work force and she "hadbeen pickedas oneto go."Burton queried if she was being laidoff on accountof her union activities and Miller told her, no, it was because of her production.Burton explained that she could make production if she had good materials anda good machine.At that point Earl Kellogg entered the office and stated he wantedno more discussion of the matter.Kellogg or Miller then requested Burton tosign a paper, which she refused to do.Burton thereupon inquired if she wasbeing laid off or fired and Kellogg replied, "You are fired, this couldn't be a morepermanentarrangement than it is."Dennis Kellogg testified that at the time of her transfer he spoke to Burton,who was a union adherent, about her low production on the first shift and told hershe would have to make her quota on his shift.He then asked Burton what ma-chine she wanted to operate and pointed out that once she was assigned a particularmachine she was on it, that the Company would be wasting time if they trained her.for that machine and then had to change her. In accordance with her request,Kellogg assigned Burton to machine No. 9.Kellogg said Burton started out ratherbadly and from his observation he concluded "that somewhere along the line inher training or lack of training her technique was wrong in assembling."Kelloggworked closely with Burton, corrected her technique, and "she improved steadily"as an assembler.However, Burton was a slow worker and, while she approachedher quota,she did not make it consistently but only about half the time.Kelloggmade every effort to keep Burton supplied with good materials, she used the samematerialsas other assemblers, and to keep her machine in operating condition.Burton frequently complained about her machine feeling "dead"and while Baneconsistently checked it,most of the time he could find nothing wrong with it.Kellogg conceded that Bane had to keep the other machinesrunning' and "he wasstretched pretty thinon thesecond shift."Kellogg had nothing to do with the layoff,or Burton's discharge, in March.Miller, who had beenassistantforeman on the day shift, stated that when he be-came foreman of the night shift there were about 15 girls employed on the shiftand withina couple of weeks the number was increased to 20 or 21.Miller wasnot personallyacquaintedwith Burton at the time and had no conversation withDennis Kellogg concerningher at the time he became foreman.However, Millers Dennis Kellogg estimated the M helical is about one-thousandth of an inch smallerthan a Q helical and, generally,depending upon the particular machine, the machine canbe readily adjusted to run the M Instead of the Q helical, but some adjustment is necessary. NACHMAN CORPORATION27knew that Burton was an active supporter of the Union and, later,that she testifiedat the Board hearing.As stated by Miller,itwas his duty to help the girls keepup their production,get them started off right,and he. spent most of his time withthe newer girls.Miller also used the following routine for checking production,he prepared a list showing the name and machine number of each girl workingthat night and every 2 hours he checked the meter on each machine,which indicatedthe number of units produced,which he entered on his list.After checking allthe machines Miller went over his list and if he found any girl"quite a bit below"production,he would speak to her and try to straighten out her problem. In theevent'the girl was having machine trouble,he would tell Bane who would workon the machine.Miller said Burton operated the No.9 machine and he consideredher "a steady worker,but .fairly slow," that she was not as fast as the oldergirls and no faster than some of the newer girls.When asked if he could recall.any, particular conversations with Burton,Miller answered,"No, not other thanjust when something was wrong, she would call me in and I,in turn, would get holdof Roy[Bane] then."Miller said he treated Burton the same as any otheremployee and,when he had the time,he tried to help her.Miller testified sub=stantially the same as Burton concerning the manner in which she was discharged.The Selection of Burton for DischargeEarl Kellogg testified that around February 25,1963, Tony Farina, the plantmanager, informed him excessive"stockmaximums"necessitated a reduction inforce and Kellogg had to cut the night shift from 20 or 21 to 10 or 11 girls.Kellogg stated,in selecting assemblers for layoff, three factors were considered:attendance record,quality performance,and quota performance.However, sinceall the assemblers were about equal insofar as the attendance and quality items wereconcerned,the controlling factor in selecting the employees was their productionquota.He then added that when other factors were equal,senioritywas con-sidered together with their quotas.Later,Kellogg further qualified the decisivecharacter of the quota factor by coupling it with the employee's future job poten-tiality,for he clearly stated:In deciding what girls we would keep working when we had had the pro-duction cutback,the improvement they had made in relation to how longthey had been working had a bearing on it.In evaluating the assemblers,Kelloggand Miller reviewed the folder they main-tained on each girl which showed her daily production quota, this informationhaving been obtained from Miller's 2-hour check of each operator.Kellogg thenprepared a "recap" sheet,taken from these records(Respondent'sExhibit No. 2),which purportedly disclosed the daily production quotas for some 22 girls for thelast 2 weeks in February, covering about 12 or 13 work shifts.Kellogg evaluatedthe girls on the basis of the recap sheet and on March 4 he effectuated the cutbackin the following manner.Burton was discharged because she made her quota but once in 12 work shifts,and as she had been employed for about 14 months,Kellogg did not believe shewould improve in the future.Perrin,who was hired December 3, 1962,was also discharged because she madeher quota only twice during the same period.Barker, hired in January 1963,made her quota once in the 13-week period andwas laid off.Anderson,hired in January 1963, made her quota four times on nine work shifts,was laid off,and subsequently recalled.The remaining five or six girls involved in the cutback were not laid off but weretransferred to the day shift.Kellogg admittedthatsome'of these girls, like Burton,did not make their quotas but he did not discharge or-lay them off:Because they were making steady progress and they had only been with us aperiod of two or three months.Their potential in a year's time,they wouldbe exceedingly good.Thus,Kellogg conceded that Harper,who was hired October 15, 1962,made herquota only twice in the 13-week work shift period,but since she had made her quota8 out of 13 shifts in the period January 14 to 30,he considered the latter period asa "true reflection"of her ability, so she was not laid off.Likewise; according to Kellogg's testimony and the recap sheet,jaskula, who washired November 19, 1962,and who made her quota only once in the 13-week work 28DECISIONSOF NATIONALLABOR RELATIONS BOARDshift period, was retained.Huckelbe, who was hired in January 1963, and whoseproduction was identical to that of Jaskula, was also retained.Hinse, who was hiredin January 1963, and who never made her quota in the 13-week work shift period, like-wise was retained. Stephen, or Stephensen, who was hired December 3, 1962, madeher quota but twice in 12 work shifts, but she, too, was retained.Analysis and Concluding FindingsHere the undisputed evidence shows that Burton, the number 2 union adherent,while a slow worker, was nevertheless continuously employed by the Company forsome 14 months, without any serious complaints regarding her job performance,much less any threat of discharge for that reason.Thus, the fact that Burton wasrecalled to work in August following an economic layoff and continued to workuntilMarch 4, 1963, dispels the idea that she was an unsatisfactory employee.Whileit is true Burton never attained her quota during the period she was on the day shift,August to October, she 'was neither discharged nor reprimanded. Instead, she wastransferred to the night shift, her original shift, and at the time Foreman DennisKellogg gave his assurance she would not be subjected to the "rigamarole" she hadexperienced on the day shift because 'it made no difference to him "whether theunion was in or out" of the plant.Although Kellogg testified as a witness for theCompany he did not deny or question Burton's testimony. It is also true thatthroughout the period of Kellogg's tenure asforeman; Burton showed marked"im-.provement in the performance of her job and attained her quota two or three timesa week.However, employment conditions changed for Burton soon after Kellogg wasreplaced by Foreman Miller and Kellogg's father became night superintendent aroundthe middle or late December. Indeed, Dennis Kellogg predicted trouble for Burtonfor shortly after these managerial changes he warned her, "They are going to ride.you like they did the others."Burton remarked she could make production providedshe was supplied with good materials.and an efficient machine and, if not, she wouldbring the matter to his dad's attention.Kellogg thereupon cautioned Burton "tokeep me out of it."Again, Kellogg did not deny or question Burton's testimony.Thereafter, commencing about January 17; Burton conceded she did not make her,quota.as frequently as in the past and she attributed this failure, at least in part, to'badmaterials and mechanical difficulties with her machine.During this periodBurton appeared as a witness for the General Counsel at the Board hearing heldon February 5 through 8, and testified adversely to the Company. Shortly there-after, on March 4, she was discharged allegedly for failing to make her productionquota.Here the General Counsel proved 'a strongprima faciecase that Burton was dis-charged for discriminatory reasons.There is no question concerning knowledge ofBurton's activities, that she testified adversely to the Company, that she was warnedby Dennis Kellogg the Company would "ride" her, as they had others, because ofher adherence to the Union, and union animusis clearly established by the Board's.findings and conclusions in'the case in which she testified and which, in part, are based-upon her testimony. In these circumstances the'Company was obligated 'to go for-ward with evidence showing Burton's discharge was for reasons other than her union'activity or the fact that she testified at the Board hearing.The evidence adducedby the Company not only fails to support its contention that Burton was dischargedbecause of her low production in a reduction-in-force program, but demonstrates itseized upon the cutback as a pretext to eliminate a strong union advocate.Plainly, the formula supposedly followed by Kellogg in selecting employees forlayoff was a, flexible and convenient one, and unquestionably he applied it in amanner to suit his own purpose. In brief, as detailed above, employees were selectedon the basis of their production in the last 2 weeks in February, seniority, and futurejob potential.Thus, while Burton's production record was as good, if not better,than Jaskula; Huckelbe, -Hinse, and Stephen or Stephensen, nevertheless Burton wasdischarged and' these four employees were retained.Moreover, although Burtonhad greater seniority than any of them, Kellogg not only refused to consider thisfactor but actually useditasa device to. get rid of her.By following the samemethod Kellogg was able to keen Harper instead of Burton, plus the. fact that heused a different and more favorable work period. in Harper's case in order to showher productive ability.Manifestly, Kelloeg's selection of Burton for discharge wasmotivated by antiunion considerations rather than her failure to make her produc-tion quota.' NACHMAN CORPORATION29In view of all the evidence, I find and conclude that by discharging Burton in themanner found above, the Company thereby engaged in unfair labor practices inviolation of Section 8(a) (3), (4), and (1) of the Act .6The Remaining IssuesThe General Counsel concedes, and I agree, the evidence is wholly insufficient tosustain the allegation that the Company directed employees to remove their unionbuttons.During the hearing I granted the General Counsel's motion to amend his com-plaint to allege that on or about July 25, Attorney Frederick N. Richman and CharlesKersting, a company official, unlawfully interrogated an employee.ElsieBrotherton, a union adherent at the plant, testified that about'July 25she was called to the plant office where, she met Richman and' Kersting.Richmanintroduced himself, she remembered him from the previous hearing, then stated thatBurton had filed charges against the Company claiming she had been discharged be-cause of her union activities whereas she had, been discharged for low. production.Richman inquired of Burton's whereabouts and Brotherton said she was working ata truck stop. In response to Richman's inquiries Brotherton stated that she andBurton wore union buttons at the plant and no one told them to remove them.Rich-man asked if she thought the Union would get in the next time and she said, yes,since a number of employees had told her they would vote for the. Union if it came.Richman also asked if the employees were satisfied with the 10-cent pay increaseand she answered she supposed so.Brotherton stated they "kidded around" aboutthe testimony of witnesses at the previous hearing and something was said about hermemorizing her testimony.Brotherton remarked, "No, I just knowed it so good thatitwas there."Brotherton also mentioned that she was having some trouble withher company insurance policy regarding-an injury to her boy and Kersting promisedto look into the matter, which he did and it was satisfactorily adjusted.On directexamination Brotherton said she was not informed of her right to refuse to talkto Richman or Kersting.However, on cross-examination she admitted she mayhave been told that the interview must be voluntary on her part.Richman testified he told Brotherton she was free to talk or leave the' office andshe said she would like to talk with him.The Board has long recognized that an employer, or his attorney, is privileged tointerview employees for the purpose of discovering facts within the limits of theissues raised by the 'complaint for the purpose of preparing his case for trial?Brotherton's interview was clearly voluntary on her part and was conducted in afriendly manner free of any threats, coercion, or promises.While both sides mayhave brought up matter beyond the scope of the complaint I cannot see how thediscussion on these matters can be considered as coercive or adversely affecting anyrights which Brotherton may enjoy under the Act. Indeed, Richman did not evenask Brotherton whether she had been interviewed by the General Counsel, much lessattempt to find out the substance of her testimony or the contents of any statementshe may have given him .8 I find the evidence concerning this single interview isinsufficient to warrant a finding of an independent violation of Section 8(a)(1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe. activities of the Company set forth in section III, above, occurring in con-nection with the operations of the Company described in section 1, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and. obstructing commerceand the free flow of commerce.8Reiser Aviation Corporation,135-NLRB 433 ;Customer Control, Inc.,134 NLRB 1726,enfd. 309 F.2d 150(C.A. 2) ;Carolina MirrorCorporation,123 NLRB 1712;PacemakerCorporation,120 NLRB 987,enfd.260 F. 2d 880 (C.A.7) ; SouthernBleachery andPrint Works, Inc.,118 NLRB299, enfd.257 F.2d 235(C.A. 4).7May Department Stores Company,a Corporation,d/b/a Famous-BarrCompany,-70 NLRB94, 95.8 For example,seeTemas Industries,Inc.; :etat., 139NLRB365 ;Hilton Credit Corpora-tion,137 NLRB 56.- 30DECISIONSOF NATIONAL LABORRELATIONS BOARDV. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that it cease and desist therefrom and take certain affirmative ac-tion which I find necessary to effectuate the policies of the Act.Having found that the Respondent engaged in unfair labor practices by dischargingJoyce Burton on March 4, 1963, I shall recommend that the Respondent offer herimmediate and full reinstatement to her former or substantially equivalent position,without prejudice to her seniority or other rights and privileges, and make her wholefor any loss of earnings she may have suffered by reason of the Respondent's dis-crimination against her.Backpay, with interest at the rate of 6 percent per annum,shall be computed in the manner set forth in F.W. Woolworth Company,90 NLRB289, andIsis Plumbing & Heating Co.,138 NLRB 716.Upon the basis of the above findings of fact, and upon the entire record in thecase,I make the following:CONCLUSIONS OF LAW1.Nachman Corporation is engaged in commerce within the meaning of Section2(6) and (7) of the Act.2. InternationalUnion, AlliedWorkers of America, AFL-CIO, is a labor or-ganization as defined in Section2(5) of the Act.3.By discharging Joyce Burton in the manner found herein, the Respondentengaged in.unfair labor practices within the meaning of Section 8(a) (3), (4),and (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.5.The Respondent has not engaged in unfair labor practices as alleged in para-graph VI of the complaint,as amended.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andpursuant to Section 10(c) of the Act, I recommend that the Respondent NachmanCorporation,itsofficers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in International Union, Allied Industrial Workersof America, AFL-CIO, or any other labor organization of its employees, by dis-charging any of its employees or by discriminating in any other manner in regardto their hire or tenure of employment or any term or condition of employment.(b)Discharging or otherwise discriminating against employees because they havegiven testimony under the Act.(c) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the right of self-organization, to form labor organizations, tojoin or assist International Union, Allied IndustrialWorkers of America, AFL-CIO, or any other labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual paid or protection, or to refrainfrom any and all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organization as a condi-tion of employment, as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act.(a)Offer to Joyce Burton immediate and full reinstatement to her former orand privileges, and make her whole for any loss of pay she may have suffered byreason of the Respondent's discrimination against her, in the manner set forthin the section entitled "The Remedy."(b) Preserve and, upon request, make available to the Board and its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, -and, all other records necessary or useful todetermine the amount of backpay due and the rights of reinstatement under theterms of this Recommended Order. NACHMAN CORPORATION31:(c) Post at its plant in Danville,Illinois,copies of the attached notice marked:"Appendix." 9Copies of said notice, to be furnished by the Regional Director forthe Thirteenth Region, shall, after being duly signed by the Respondent's repre-sentative,be posted by the Respondent immediately upon receipt thereof, and be.maintainedby it for a period of 60 consecutive days thereafter, in conspicuous.places, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that said notices are.not altered, defaced, or covered by any other material.(d)Notify the said Regional Director, in writing, within 20 days from the-date of the receipt of this Decision, what steps the Respondent has taken to complyherewith.'°It is further recommended that unless on or before 20 days from the date of the.receipt of this Decision and Recommended Order, the Respondent notifies the said'Regional Director, in writing, that it will comply with the above RecommendedOrder, the National Labor Relations Board issue an Order requiring it to take-such action.It is further recommended that theallegationsin paragraph VI of the complaint,.as amended,be dismissed.9In the event that this Recommended Order be adopted by the Board, the words "A.Decision.and Order" shall be substituted for the words"The Recommended Order of aTrial Examiner" In the notice. In the further event that the Board's Order be enforced'by a decreeof a United States Court of Appeals, the words "A Decree of the United:States Court of Appeals, Enforcing an Order" shall be substituted for the words "ADecision and Order."10 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, In writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith.-APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in International Union, Allied Indus-trialWorkers of America, AFL-CIO, or any other labor organization of our-employees, by discharging any of our employees or by discriminating in any othermanner in regard to their hire or tenure of employment, or any term or condi-tion of employment.WE WILL NOT discharge or otherwise discriminate against employees becausethey have given testimony under the Act.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist International Union, Allied Industrial Workers of America,.AFL-CIO, or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in other concerted activities, forthe purpose of collective bargaining or other mutual aid or protection, or to,refrain from any and all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labor organization,as a condition of employment, as authorized in Section 8(a)(3) of the Act.WE WILL offer to Joyce Burton immediate and full reinstatement to her formeror substantially equivalent position, without prejudice to her seniority or otherrights and privileges, and make her whole for any loss of pay she may havesuffered as a result of her discharge.NACHMAN CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, MidlandBuilding, 176 West Adams Street, Chicago,Illinois,Telephone No. Central 6-9660,if they have any question concerning this notice or compliance with its provisions.744-670-66-vol. 146-4